Boehm J.
(dissenting). I respectfully dissent. In my view the determination of the Common Council Committee is supported by substantial evidence. The determination should be confirmed and the petition dismissed. As the majority notes, the Common Council’s authority in these matters is one of " ' "untrammeled discretion” ’ ” and so long as the legislative body’s exercise of such discretion is not capricious, it should be confirmed (Matter of Turgeon v Buffalo Common Council, 78 AD2d 774). Consequently, the substantial evidence standard is a rather low threshold and on this record judicial interference with the Committee’s determination is unwarranted (see, Matter of Berger v Leach, 103 AD2d 1018).
Condition 6 of the dance license issued to petitioner required that renovations "include capital improvements designed to prevent sound leakage from music and noise”. The record contains letters and testimony of several neighborhood residents who related to the Common Council Committee their experience with the continued noise from petitioner’s establishment. I cannot agree with the majority that such evidence is merely illustrative or that the record is so deficient as to defy review.
In a hearing or proceeding like the one conducted here "[technical legal rules of evidence and procedure may be disregarded” (Matter of Hecht v Monaghan, 307 NY 461, 470) and the nature of the evidence that may be considered is quite broad (Matter of Aprile v Lo Grande, 89 AD2d 563, affd 59 NY2d 886). The substantial evidence test can be satisfied despite the existence of more scientific methods than those employed by the legislative body in reaching its determination (Lincoln Bldg. Assocs. v Barr, 1 NY2d 413, 420; Huggins v City of New York, 126 Misc 2d 908). Indeed, hearsay alone may constitute substantial evidence (Matter of Triple A Auto Driving School v Foschio, 107 AD2d 641, affd 65 NY2d 755).
Finally, in evaluating a case subject to the substantial *1019evidence standard a court should set aside the determination only when, on the same evidence, a jury verdict would be required to be set aside (Matter of Miller v Kling, 291 NY 65). The courts have no right to review the facts generally to determine the weight of evidence, and if the evidence presented would be sufficient to require a court to submit the case to a jury, then it is sufficient to support an administrative finding (Matter of Miller v Kling, supra; Matter of Stork Rest. v Boland, 282 NY 256, 274; Matter of Furey v County of Suffolk, 105 AD2d 41).
That the Committee also "looked beyond” the record is of no moment where on a whole there exists sufficient evidence in the record "from which 'an inference * * * of the fact[s] found may be drawn reasonably’ ” (Matter of Furey v County of Suffolk, supra, at 43; see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The Committee of the Buffalo Common Council neither exceeded its express authority to revoke petitioner’s license (Buffalo Code § 150-15 [B]), nor exercised its broad discretion with caprice. The determination should be confirmed. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Gorski, J.) Present — Denman, P. J., Balio, Boehm and Fallon, JJ.